Order entered December 29, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01093-CV

                             MICHAEL D. WILSON, Appellant

                                               V.

WOODLAND HILLS APARTMENTS AND LUMACORPS INCORPORATED, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-05747-B

                                           ORDER
        Both the clerk’s record and the reporter’s record in this case are overdue. By postcard

dated December 8, 2016, we notified the Dallas County Clerk that the clerk’s record was

overdue and we directed the district clerk to file the record within thirty days. Also by postcard

dated December 8, 2016, we notified the court reporter for County Court at Law No. 2 that the

reporter’s record was overdue. We directed the court reporter to file the reporter’s record within

thirty days.

        By letter dated December 9, 2016, the Dallas County Clerk responded that the clerk’s

record had been prepared, but not filed, because appellant had failed to pay for the record.

However, it appears appellant has been found entitled to proceed without payment of costs in this

appeal. Therefore, this Court ORDERS the Dallas County Clerk to file, within TWENTY
DAYS of the date of this order, either (1) the clerk’s record or (2) written verification that

appellant has not paid for or made arrangements to pay for the clerk’s record and that appellant

has not been found entitled to proceed without payment of costs. We notify appellant that if we

receive verification he has not made paid for or made arrangements to pay for the clerk’s record

and he has not been found entitled to proceed without payment of costs, we will, without further

notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       By letter dated December 12, 2016, Court Reporter Lanetta Williams responded to our

late record notice and informed the Court that appellant had not requested the record or made

payment arrangements for the reporter’s record. Thereafter, appellant requested a reporter’s

record. Accordingly, we ORDER Lanetta Williams, Official Court Reporter for County Court at

Law No. 2, to file, within TWENTY DAYS of the date of this order, either: (1) the reporter’s

record; (2) written verification that no hearings were recorded; or (3) written verification that

appellant has not paid for or made arrangements to pay for the reporter’s record and that

appellant has not been found entitled to proceed without payment of costs. We notify appellant

that if we receive verification no hearings were recorded or that he has not paid for or made

arrangements to pay for the reporter’s record and has not been found entitled to proceed without

payment of costs, we will order the appeal submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c)

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:


       John Warren
       Dallas County Clerk
Lanetta Williams
Official Court Reporter
County Court at Law No. 2
                            /s/   ELIZABETH LANG-MIERS
                                  JUSTICE